- BB&T Exhibit 99.6 BB&T BANKING NETWORK Executing on Time-Tested Strategies Investor Conference February 11, 2009 During this time of uncertainty and instability, BB&T remains: Grounded on proven strategies Centered on traditional core banking services Our focus for 2009 is unchanged: EXECUTION 2 OUR EXECUTION PLAN Adhere to our core strategies Foundational and enduring Viable in any environment Affirmed by internal and external surveys Focus on performance and results, not on developing new strategies Increase productivity and achieve greater efficiencies Leverage our advantages 3 LEVERAGING OUR ADVANTAGES Capitalize on our financial strength and stability Competitors are distracted by monumental problems Clients and prospects are seeking a strong bank - flight to quality BB&T remains committed to its clients during difficult times 4 FLIGHT TO QUALITY DEPOSIT GROWTH TREND 5 COMMITTED TO OUR CLIENTS LOAN GROWTH TREND 6 LEVERAGING OUR ORGANIZATIONAL STRUCTURE Committed to our Community Banking Model since 1988 Comprised of 33 regions Cost-effective way to execute on our strategies Proven to be scalable 7 COMMUNITY BANKING LOCATIONS STATE BRANCHES CITIES COUNTIES ALABAMA 3 3 2 DC MSA 59 16 FLORIDA 63 26 GEORGIA 89 55 INDIANA 2 2 2 KENTUCKY 91 34 25 MARYLAND* 94 61 17 NORTH CAROLINA 75 SOUTH CAROLINA 60 24 TENNESSEE 58 32 16 VIRGINIA* 99 WEST VIRGINIA 78 50 26 TOTAL * Excludes DC MSA 9 LEVERAGING OUR ORGANIZATIONAL STRUCTURE Each region is led by a Regional President (RP) Proven leaders Long tenured and skilled Extraordinary commitment and passion for the job Engaged and team oriented Long-term focused 100% supportive of corporate strategies and Community Banking Model 10 LEVERAGING OUR ORGANIZATIONAL STRUCTURE Community Banking Model creates competitive advantages: Provides a structure to deploy expansive resources to compete with community banks Empowers our regional leadership to deliver local, customized solutions versus mega banks Keeps us close to our clients, key in times of difficulty Provides the foundation for our Sales and Service Culture Model 11 EXECUTING OUR PLAN 6 KEY COMPONENTS Our People Sales Management Client Experience Expense Management Risk Management Performance Management 12 Time-Tested 13 POSITIONING OUR PEOPLE Hire the right talent On-board new employees (began in 2006) 2006 35% on-boarded 2008 85% on-boarded Staff to appropriate levels Set clear expectations Focus on effective coaching and mentoring Recognize high performers and manage non-performers 14 POSITIONING OUR PEOPLE Ensure employees are well trained No reduction in training investment Increase in average training days 2007 6.7 days 2008 7.3 days Emphasis on the University Certification Program 2007 29% certified 2008 52% certified Focus on cross-training 15 BENEFITS GENERATED Client service scores climb higher than ever Morale remains high Turnover drops to record lows 16 EMPLOYEE TURNOVER 17 EMPLOYEE TURNOVER 18 EMPLOYEE TURNOVER Total Banking Network Employees 19 Time-Tested 20 DELIVERING BB&TS VALUE PROMISE Foundation to all commercial and retail sales efforts Reason why a client or prospect should bank with BB&T Four elements of the promise Who am I? Who are we? What do we do? How do we do it? 21 COMMERCIAL SALES MANAGEMENT RPs and City Executives drive Commercial Banking through: Adhering to the Decathlon Process Engaging IRM (Integrated Relationship Management) partners Leveraging our 238 Local Advisory Boards Inspecting behaviors Measuring results Executing on the Consultative Sales & Retention Process 22 CONSULTATIVE SALES & RETENTION PROCESS 23 AFFIRMING OUR SALES APPROACH Greenwich Associates Middle Market Study BB&T received three national Greenwich Excellence Awards including Overall Satisfaction Affirms that our consultative sales process gives BB&T a competitive advantage Indicates that BB&T is well positioned to migrate new clients towards our consistency and soundness 24 AFFIRMING OUR SALES APPROACH Barlow Research Study Middle Market Banking #1 in overall satisfaction with primary bank and account officer #1 in likelihood for our clients to make referrals #1 in terms of time spent discussing financials and business operations #1 in standing by the client when times get tough Small Business Banking #1 in overall satisfaction with primary bank and branch #1 in likelihood for our clients to make referrals #1 in ease of doing business and getting things right the first time #1 in standing by the client when times get tough 25 Results from surveys conducted in the BB&T footprint in 2006, 2007, and 2008 NOW IS THE TIME TO TELL OUR STORY Companies are less loyal and looking to diversify their banking relationships BB&T has an opportunity to leverage its advantages and gain market share 26 TARGETING TOP 41 LARGE MARKETS Focus on aggressive calling efforts Ensure increased IRM partnership (Financial Services) support Inspect results Targeted reporting Monthly sales conference calls Separate campaign tracking 27 41 LARGE MARKETS MD KY GA ANNAPOLIS LOUISVILLE COBB COUNTY BALTIMORE FAYETTE COUNTY TN FULTON COUNTY VA KNOXVILLE GWINNETT COUNTY NEWPORT NEWS NASHVILLE NORFOLK AL PORTSMOUTH NC BIRMINGHAM RICHMOND CARY VIRGINIA BEACH CHARLOTTE FL DURHAM BROWARD COUNTY GREATER DC METRO GREENSBORO JACKSONVILLE ALEXANDRIA RALEIGH ORLANDO ARLINGTON WILMINGTON ST. PETERSBURG BETHESDA WINSTON SALEM TAMPA FAIRFAX CITY GAITHERSBURG SC PRINCE WILLIAM COUNTY CHARLESTON SPRINGFIELD COLUMBIA SUBURBAN MD GREENVILLE TYSONS SPARTANBURG WASHINGTON DC 28 LARGE MARKET PERFORMANCE BEFORE & AFTER NEW FOCUS Baseline Growth* Growth 2007 vs. 2006 2008 vs. 2007 Large Banking Large Banking Markets Network Markets Network Total Business Loans % Retail Loans (excluding Bankcard) % Demand Deposits -3.0 % -1.9 % -1.4 % -2.0 % Total Deposits % Noninterest Income % *September YTD 29 RETAIL SALES MANAGEMENT Driven by the Regional Retail Banking Manager and Sales & Service Leaders Executed by the Financial Center Leader as the store owner/leader Supports all client segments Focuses on small business client strategy Built on: Store Ownership Model Retail Consultative Concepts 30 STORE OWNERSHIP ELEMENTS Own the market Own the client experience Own the team (coaching and leadership) Own the processes and compliance Own the economics 31 RETAIL CONSULTATIVE CONCEPTS Banking Helping to manage the clients household finances Loans Financing the major purchases for the client Insurance Protecting the client, their family, and the things they value Investments Growing, managing or preserving the clients money Managing the clients life events Education, marriage, retirement, job change 32 ACQUIRING NEW CLIENTS BB&T@WORK STRATEGY DDA & Savings ($) $ $ $ DDA & Savings (#) New Company IDs (CIDs) (#) Production per BB&T@Work Sales Officer increased 31% over 2007 In 2008, BB&T@Work accounted for: 44% of net new transaction accounts 13% of total Retail DDA production 33 ACQUIRING NEW CLIENTS DE NOVO STRATEGY Opened 131 de novo branches since 2004 Cumulative growth achieved: $3.6 billion in deposits $600 million in loans (retail only) Average breakeven 17.5 months Cumulative breakeven in November 2008 2009 focus is to leverage the existing de novos 34 OPENED DE NOVOS BY STATE STATE # of DE NOVOS NC 32 GA 31 FL 25 DC MSA 11 SC 10 MD* 7 KY/IN 6 VA* 6 TN 3 TOTAL * Excludes DC MSA 35 ACQUIRING NEW CLIENTS TARGETING THE HISPANIC MARKET Represents about 50% of the population growth in our markets (for some regions, 100%) Established 180 multicultural banking centers Segment accounts for the following: 110,500 households (HHs) Growth rate 3 times faster than non-Hispanic HHs $715 million in deposits $2 billion in loans 36 ACQUIRING NEW CLIENTS TARGETING SMALL BUSINESSES Renewed focus on growing this segment by leveraging our: Branches and Financial Center Leaders to reach small businesses Small Business Consultative Sales Process Training resources Bundling efforts #1 goal is to grow deposits 37 DEEPENING RELATIONSHIPS THROUGH BUNDLING Initiated bundling process in October 2007 HHs with new DDAs plus 3 additional products September 2007 25.3% November 2008 39.6% Supported by Client Central (sales platform) Products Cross Sold 9/30/07 11/30/08 Debit Card % % Online Banking % % Savings % % Overdraft % % Bankcard % % 38 DELIVERING CLIENT SOLUTIONS RELATIONSHIP BANKER PRODUCTION 39 Time-Tested 40 PERFECT CLIENT EXPERIENCE PCE Reliable  sticking with our clients through thick and thin Responsive  reassuring our clients with quick follow-up Empathetic  willing to listen to our clients and provide honest feedback Competent  giving sound advice and serving as a financial partner 41 EXECUTING PCE Continue to focus on PCE as the foundation of service quality differentiation Adhere 100% to weekly PCE meeting schedule for commercial and retail teams Inspect using client service measurements 42 MYSTERY SHOPS 43 INTERNAL CLIENT SERVICE MEASUREMENT 44 2008 COMPETITIVE SCORES Retail Overall Satisfaction 45 Research conducted by Maritz Research Inc. in 2008 Time-Tested 46 EXPENSE MANAGEMENT Achieving greater efficiencies is fundamental to long-term success In economic uncertainty, expense management is an area where we can exercise considerable control RPs are demonstrating strong leadership Regions are being held accountable to their budgets 47 EXPENSE MANAGEMENT Decreased staff in 2007 and 2008 without a significant reduction-in-force Used attrition Better managed non-performers Introduced a teller staffing model in mid-2008 Tellers reduced by 500 Anticipate similar reduction in 2009 In 2009, continue to right-size across all areas Execute on additional staff reductions Minimize impact on revenue generation and service quality 48 NONINTEREST EXPENSE GROWTH Excludes FDIC Insurance and Foreclosed Property Expenses 49 ACHIEVING EFFICIENCIES BY LEVERAGING OUR RESOURCES $ in Billions Two Year (Period-End Data) Growth (%) Total Loans & Leases $ $ $ % Total Deposits $ $ $ % Noninterest Income $ $ $ % Total FTE Employees -6.1 % FTE: Full-Time Equivalent 50 Time-Tested 51 CREDIT RISK MANAGEMENT Regional President Drives Regional Loan Review Committee meetings Ensures Senior and Regional Credit Officers follow a daily process of managing quality Manages credit deterioration costs Makes certain credit relationships are serviced at all levels Relationship Manager Stays close to clients Avoids adverse selection Reassures our clients Provides needed financial acumen 52 OPERATIONAL RISK MANAGEMENT Challenging economic times call for strong risk management Ensure physical security procedures are followed Address departmental and branch audits $ in Millions Operational Charge-Offs $ $ $ 53 Time-Tested 54 PERFORMANCE MANAGEMENT Centralized and regional tracking each month Balance sheet growth and quality Noninterest income growth Expense control Net income growth Effort is expected, but RESULTS matter 55 GROWTH RESULTS Total Business Loans & Leases % % Direct Retail Loans % % Bankcard & Constant Credit % % Demand Deposits -1.92 % -2.00 % Total All Deposits % % Noninterest Income % % Noninterest Expense* % % All data excludes the impact of bank acquisitions in 2007 *Includes FDIC and Foreclosed Property Expenses 56 PROFITABILITY TRENDS $ in Thousands Net Revenue per FTE $ $ $ Noninterest Income per FTE $ 97 $ $ Noninterest Expense* as a % of Total Loans and Total Deposits % % % All data excludes the impact of bank acquisitions in 2006 and 2007 *Excludes FDIC and Foreclosed Property Expenses 57 PRODUCTION TRENDS PER SELLING FTE PER MONTH Business Loans ($) $ Business Loans (#) Retail Loans ($) $ Retail Loans (#) Mortgage Loans ($) $ Mortgage Loans (#) Net New Transaction Accounts (#) All data excludes the impact of bank acquisitions in 2006 and 2007 58 Time-Tested 59 APPENDIX All financial data is based on internal management reporting in the Banking Network division excluding bank acquisitions in 2006 and 2007 where noted Loan data excludes marketable mortgage loan balances which are held outside of the Banking Network division 60
